 In the Matter of KIMBERLY-CLARK CORPORATIONandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, A. F. L., AND INTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERS, A. F. L.Case No. S-R-885.Decided November 07, 194Messrs. S. N. MoeandM. H. Kettenhofen,of Neenah, Wis., for theCompany.Mr. J. Griffin McKiernan,of Albany, N. Y., andMr. W. J. Cwnning-ham,of Buffalo, N. Y., for the A. F. L.Mr. Stanley Kulak,of Niagara Falls, N. Y.,.for the Independent. -Mr. Rinaldo Cappellini,of Niagara Falls, N. Y., for District 50.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a joint petition duly filed by International Brotherhood ofPaper Makers, and International Brotherhood of Pulp, Sulphite andPaper Mill Workers, both affiliated with the American Federation ofLabor, herein jointly called the A. F. L., alleging that a question affect-ing commerce had arisen concerning the representation of employeesofKimberly-Clark Corporation, Niagara Falls, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Peter J. Crotty, TrialExaminer.Said hearing was held at Niagara Falls, New York, onNovember 2,1944.The Company, the A. F. L., Paper Mill & SulphiteSpecialties Workers' Union, herein called the Independent, and District50,United Mine Workers of America, herein called District 50, ap-peared and participated. All parties were afforded full opportunityto be heard,to examineand cross-examine witnesses, and to introduceevidence bearing on- the issues.At the hearing, the TrialExaminerreserved ruling upon the Company and Independent's motions to dis-miss the petition, on the grounds, (1) that their contractis a bar to apresent determination of representatives, and (2) that the A. F. L.had not made a sufficient showing of interest in the proceeding.Forreasons hereinafter stated, we hereby deny the respective motions to59 N. L.It.B.. No. 110.568 - KIMBERLY-CLARK CORPORATION569dismiss.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYKimberly-Clark Corporation, a Delaware corporation, is engagedat' its plant in Niagara Falls, New York in the manufacture of paperand paper specialties.During the month of September 1944, theCompany used at its Niagara Falls plant raw materials valued in excessof $717,242, of which in excess of 93 percent represents shipmentsmade to the Company's plant at Niagara Falls from points outsidethe State of New York. During the same period, the Companymanufactured finished products valued in excess of $1,250,299, ofwhich more than 92 percent represents shipments to points outside theState of New York.The Company admits that it' is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Paper Makers, and InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, both affiliated'with the American Federation of Labor, are labor organizationsadmitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.Paper Mills & Sulphite Specialties Workers' Union, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 6, 1943, the Company and the Independent enteredinto a closed-shop contract for a 1-year period. In September 1944,negotiations for a new contract were held, culminating in the ex-ecution of a new closed-shop contract on October 2,1944.The A. F. L.,on September 18, 1944, requested the company to refrain from re-newing its contract with the Independent.At a meeting held onSeptember 21, 1944, between the Company and the A. F. L. the Com-pany stated that it would not recognize the A. F. L. as bargainingagent for its employees, until the representation question was de-termined by the Board. Thereafter, on September 28, 1944, theA. F. L. filed its petition herein.The Company and the Independentcontend in support of their motions to dismiss the petition, that the 570DECISIONS OF' NATIONAL LABOR RELATIONS BOARD,new contract of October 2, 1944, constitutes a bar to this proceeding.Since the Company had notice of the A. F. L.'s representation claimand request for recognition prior to the date on which the contractof October 2, 1944, was executed, we find that said contract with theIndependent cannot operate as a bar to an immediate determinationof representatives.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. L. represents a substantial numberof employees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in general agreement that all hourly paid produc-tion and maintenance employees at the Company's No. 1 and No. 2plants, excluding office, clerical, and all supervisory employees con-stitute an appropriate bargaining unit.They are in dispute, how-ever, concerning tour foremen, whom the Company, District 50, andthe Independent would exclude from the unit and the A. F. L. wouldinclude.The record discloses that tour foremen are paid on a salary basisand spend practically all of their time in supervising other employees.They perform no manual work, except in emergency situations, whichconsumes approximately 3 percent of their time.Tour foremen havethe authority effectively to recommend the hire and discharge of em-ployees, and are consulted on promotions and transfers.We findthat tour foremen are supervisory employees within our customarydefinition, and we shall therefore exclude them from the unit.We find that all hourly paid production and maintenance employeesat the Company's No. 1 and No. 2 plants at Niagara Falls, New York,1SeeMatter of Kimberly-Clark Corporation,54 N. L R. B. 601.2The Board agent reported that the A.F. L. submitted 268 authorization cards ; thatthe names of 213 persons appearing on the cards were listed on the Company's pay rollof September 31, 1944 ; that 87 of the cards were dated between October 1943 and September1944, 118 being dated October 1944 ; and that 8 were undated.The pay roll contained thenames of approximately 1,000 employees in the appropriate unit.The Company and theIndependent moved to dismiss the petition on the ground that the A. F. L.'s interest wasinsufficient1Zowever, in view of the series of closed-shop contracts between the Com-pany and the Independent since September 1941, we are of the opinion that the A F. L.has submitted a sufficient showing of membership to warrant the holding of an electionin the unit herein found appropriate. SeeMatter of Chicago Molded Products Corporation,49 N. L. R 13 756 see toetnote1, supraThe Board agentfuwtber,reported that District 50 submitted 137 authorization cards,and that the names of 117 persons appearing on the cards were listed on the aforesaid payroll.Although this showingis insubstantial,since we are directing an election,we shallfollow our usual practice and accord District 50 a place on the ballot. The Independentrelies on its contract for its interest in the proceeding.8SeeMatter of KimberlyClartCorporation,54 N. L. R. B. 601,and 55 N. L. R. B. 521. KIMBERLY-CLARK CORPORATION571excluding tour foremen, office and clerical employees, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriatefor the purposes, of collective bargaining within the meaning ofSection 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved 'by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kimberly-ClarkCorporation, Niagara Falls, New York an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby International Brotherhood of Paper Makers and InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, jointly,affiliatedwith the American Federation of Labor, by District 50,UnitedMine Workers of America, or by Paper Mill & SulphiteSpecialtiesWorkers' Union, for the purposes of collective bargaining,or by none of these organizations.